UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-7273


VERNON BRENT DOWLING,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee,

             and

DEPARTMENT OF JUSTICE; FEDERAL BUREAU OF PRISONS; FBOP
DIRECTOR SAMUELS; ALL FEDERAL EMPLOYEES RESPONSIBLE FOR
NEGLIGENCE,   INJURY,   AND     DAMAGES         AND      HEALTH
SERVICES/CORPORATE CONTRACT, (full names are unknown at this time);
OFFICER WALKER; OFFICER PLATTS; LT. MERRILL; WARDEN A.
MANSUKHANI; UNITED STATES DEPARTMENT OF JUSTICE; FBOP;
DIRECTORS   SAMUELS, (FBOP); FEDERAL EMPLOYEES; HEALTH
SERVICES; WARDEN MANSUKHANI; MS. WILLIAMS,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. David C. Norton, District Judge. (0:16-cv-03468-DCN)


Submitted: December 10, 2020                                  Decided: January 5, 2021


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Vernon Brent Dowling, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Vernon B. Dowling appeals the district court’s orders accepting the

recommendation of the magistrate judge and dismissing his claims pursuant to the Federal

Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680, for lack of subject matter jurisdiction,

and denying reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Dowling v. United

States, No. 0:16-cv-03468-DCN (D.S.C. Oct. 24, 2018 & June 18, 2019). We also deny

Dowling’s pending motions to appoint counsel, to seal a motion for appointment of

counsel, for a transcript at government expense, to stay the appeal, to provide the

Defendants’ insurance information, and to withdraw his consent to proceed under the

Prison Litigation Reform Act. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3